Opinion by
Judge Hines:
It is well established that courts of record can speak only by their records. There is no legal enforcible obligation on the county to pay for the support of her paupers, but the county may, speaking through the fiscal court, assume such liability; but the promise of every member of that court will not render the county liable to pay anything unless the promises are formulated into official action. Therefore, as it is admitted by the parties to the record that there was no allowance made by the court, speaking through its records, for the support of the paupers, it follows that it is not necessary to consider the question raised on the admission and rejection of evidence. No amount of evidence short of record evidence can affect the question of the liability of the county.
Judgment affirmed.